Case 2:20-cv-00608-JPH-MJD Document 5 Filed 11/20/20 Page 1 of 2 PageID #: 18




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

CHRISTOPHER STEPHEN BECKMAN,                          )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )        No. 2:20-cv-00608-JPH-MJD
                                                      )
FRANK VANIHEL,                                        )
                                                      )
                              Defendant.              )

                         Order Dismissing Action as Duplicative
            and Denying Motion for Leave to Proceed in Forma Pauperis as Moot

       This action is dismissed because it is duplicative of Beckman v. Vanihel, case number

2:20-cv-00607-JPH-DLP, filed in this Court at the same time this action was filed. Both actions

name the same defendant for policies at the same correctional facility alleged to impinge on the

plaintiff's First Amendment rights. The first suit filed concerns a prison policy alleged to prevent

inmates from purchasing items such as games from outside vendors, and this suit concerns a policy

preventing inmates from purchasing photographs from outside vendors.

       "[A] district court may dismiss a complaint if it duplicates another federal case, such as

when the 'claims, parties, and available relief do not significantly differ between the two actions.'"

Northern v. Stroger, 676 F. App'x 607, 608 (7th Cir. 2017) (quoting McReynolds v. Merrill Lynch

& Co, Inc., 694 F.3d 873, 888–89 (7th Cir. 2012)); Trippe Mfg. Co. v. Am. Power Conversion

Corp., 46 F.3d 624, 629 (7th Cir. 1995) (same); Rizzo v. City of Wheaton, Ill., 462 F. App'x 609,

613 (7th Cir. 2011) (same).

       Mr. Beckman may add the specific factual allegations from this suit to his earlier suit by

filing an amended complaint within the time allowed for doing so. See Fed. R. Civ. P. 15(a).

       The motion for leave to proceed in forma pauperis, dkt. [2], is denied as moot.

                                                  1
Case 2:20-cv-00608-JPH-MJD Document 5 Filed 11/20/20 Page 2 of 2 PageID #: 19




       If Mr. Beckman believes these actions should not procced as one, and that this action

should have been allowed to proceed independently of 1:20-cv-00607-JPH-MJD, he must file a

motion for reconsideration no later than twenty-eight days after entry of this Order. See Fed. R.

Civ. P. 59(b).

       Final judgment in accordance with this Order shall now enter.

SO ORDERED.

Date: 11/20/2020




Distribution:

Christopher Stephen Beckman
100203
Wabash Valley Correctional Facility - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
Carlisle, IN 47838




                                               2
